CIRRUS LOGIC, INC.

2006 STOCK INCENTIVE PLAN

1. PURPOSE

1.1 Purpose. The purpose of the Cirrus Logic, Inc. 2006 Stock Incentive Plan
(the “Plan”) is to provide a means through which Cirrus Logic, Inc. (the
“Company”) may attract able persons to serve as employees, directors, or
consultants of the Company or its Affiliates and to provide a means whereby
those individuals upon whom the responsibilities of the successful
administration and management of the Company rest, and whose present and
potential contributions to the welfare of the Company are of importance, may
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company. A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company. Accordingly, the Plan provides for
granting Incentive Stock Options, options that do not constitute Incentive Stock
Options, Restricted Stock Awards, Performance Awards, Phantom Stock Awards, and
Bonus Stock Awards, or any combination of the foregoing, as is best suited to
the circumstances of the particular employee, consultant, or director as
provided in the Plan.

2. DEFINITIONS

2.1 Definitions. Whenever the following capitalized words or phrases are used,
the following definitions will be applicable throughout the Plan, unless
specifically modified by any Section:

2.1.1 “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

2.1.2 “Award” means, individually or collectively, any Option, Restricted Stock
Award, Performance Award, Phantom Stock Award, or Bonus Stock Award.

2.1.3 “Board” means the board of directors of the Company.

2.1.4 “Bonus Stock Award” means an Award granted under Section 11 of the Plan.

2.1.5 “Change of Control Value” means the amount determined in accordance with
Section 12.4.

2.1.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

2.1.7 “Committee” means a committee of the Board that is selected by the Board
as provided in Section 4.1.

2.1.8 “Common Stock” means the common stock, $0.001 par value, of the Company or
any security into which such common stock may be changed by reason of any
transaction or event of the type described in Section 12.

2.1.9 “Company” means Cirrus Logic, Inc., a Delaware corporation.

2.1.10 “Consultant” means any person who is not an Employee or Director and who
is providing services to the Company or any Affiliate as an advisor, consultant,
or other non-common law employee.

2.1.11 “Corporate Change” means either (i) the Company will not be the surviving
entity in any merger, share exchange, or consolidation (or survives only as a
subsidiary of an entity), (ii) the Company sells, leases, or exchanges, or
agrees to sell, lease, or exchange, all or substantially all of its assets to
any other person or entity, (iii) the Company is to be dissolved and liquidated,
(iv) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(v) at such time as the Company becomes a reporting company under the 1934 Act,
as a result of or in connection with a contested election of Directors, the
persons who were Directors of the Company before such election will cease to
constitute a majority of the Board; provided, however, that a Corporate Change
will not include (A) any reorganization, merger, consolidation, sale, lease,
exchange, or similar transaction, which involves solely the Company and one or
more entities wholly-owned, directly or indirectly, by the Company immediately
prior to such event or (B) the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
voting stock of the Company immediately prior to such transaction or series of
transactions continue to hold 50% or more of the voting stock (based upon voting
power) of (1) any entity that owns, directly or indirectly, the stock of the
Company, (2) any entity with which the Company has merged, or (3) any entity
that owns an entity with which the Company has merged.

2.1.12 “Director” means (i) an individual elected to the Board by the
stockholders of the Company or by the Board under applicable corporate law who
either is serving on the Board on the date the Plan is adopted by the Board or
is elected to the Board after such date and (ii) for purposes of and relating to
eligibility for the grant of an Award, an individual elected to the board of
directors of any Affiliate.

2.1.13 “Employee” means any person in an employment relationship with the
Company or any Affiliate. The payment of a Director’s fee by the Company shall
not be sufficient in and of itself to constitute employment by the Company.

2.1.14 “Fair Market Value” means, as of any specified date, (i) the closing
sales price of the Common Stock either (A) if the Common Stock is traded on the
National Market System of the NASDAQ, as reported on the National Market System
of NASDAQ on that date (or if no sales occur on that date, on the last preceding
date on which such sales of the Common Stock are so reported), or (B) if the
Common Stock is listed on a national securities exchange, as reported on the
stock exchange composite tape on that date (or if no sales occur on that date,
on the last preceding date on which such sales of the Common Stock are so
reported); (ii) if the Common Stock is not traded on the National Market System
of the NASDAQ or a national securities exchange but is traded over the counter
at the time a determination of its fair market value is required to be made
under the Plan, the closing sales price (or if selling prices are not reported,
the average between the closing bid and asked prices of Common Stock) on the
most recent date on which Common Stock was publicly traded; (iii) in the event
Common Stock is not publicly traded at the time a determination of its value is
required to be made under the Plan, the amount determined by the Committee in
its discretion in such manner as it deems appropriate; or (iv) on the date of an
initial public offering of common stock, the offering price under such initial
public offering.

2.1.15 “Forfeiture Restrictions” will have the meaning assigned to such term in
Section 8.2.

2.1.16 “Full-Value Award” means an Award other than an Option, a Stock
Appreciation Right, or other Award whose intrinsic value is solely dependent on
appreciation in the price of the Common Stock after the date of grant.

2.1.17 “Holder” means an Employee, Consultant, or Director who has been granted
an Award.

2.1.18 “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.

2.1.19 “1934 Act” means the Securities Exchange Act of 1934, as amended.

2.1.20 “Nonstatutory Stock Option” means Options that do not constitute
Incentive Stock Options.

2.1.21 “Option” means an Award granted under 7 and includes both Incentive Stock
Options and options that do not constitute Incentive Stock Options.

2.1.22 “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option, including the accompanying “Notice of Grant of
Stock Option.”

2.1.23 “Performance Award” means an Award granted under Section 9 of the Plan.

2.1.24 “Performance Award Agreement” means a written agreement between the
Company and a Holder with respect to a Performance Award.

2.1.25 “Phantom Stock Award” means an Award granted under Section 10 of the
Plan.

2.1.26 “Phantom Stock Award Agreement” means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.

2.1.27 “Plan” means the Cirrus Logic, Inc. 2006 Stock Incentive Plan, as amended
from time to time.

2.1.28 “Restricted Stock Agreement” means a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.

2.1.29 “Restricted Stock Award” means an Award granted under 8.

2.1.30 “Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation, or statute
fulfilling the same or a similar function.

2.1.31 “Stock Appreciation Right” will have the meaning assigned to such term in
Subsection 7.4.4.

2.2 Number and Gender. Wherever appropriate in the Plan, words used in the
singular will be considered to include the plural, and words used in the plural
will be considered to include the singular. The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender.

2.3 Headings. The headings of Sections and Subsections in the Plan are included
solely for convenience, and, if there is any conflict between such headings and
the text of the Plan, the text will control. All references to Sections and
Subsections are to this document unless otherwise indicated.

3. EFFECTIVE DATE AND DURATION OF THE PLAN

3.1 Effective Date. The Plan will become effective upon the date of its adoption
by the Board, provided that the Plan is approved by the stockholders of the
Company within 12 months after such adoption. Notwithstanding any provision in
the Plan or in any Option Agreement, Restricted Stock Agreement, Performance
Award Agreement, or Phantom Stock Award Agreement, no Option will be
exercisable, no Restricted Stock Award or Bonus Stock Award will be granted, and
no Performance Award or Phantom Stock Award will vest or become satisfiable
prior to such stockholder approval.

3.2 Duration of Plan. No further Awards may be granted under the Plan after ten
years from the date the Plan is adopted by the Board. The Plan will remain in
effect until all Options granted under the Plan have been exercised, forfeited,
assumed, substituted, satisfied or expired, all Restricted Stock Awards granted
under the Plan have vested or been forfeited, and all Performance Awards,
Phantom Stock Awards, and Bonus Stock Awards have been satisfied or expired.

4. ADMINISTRATION

4.1 Composition of Committee. The Plan will be administered by a committee of,
and appointed by, the Board. In the absence of the Board’s appointment of such
Committee to administer the Plan, the Board will serve as the Committee.
Notwithstanding the foregoing, from and after the date upon which the Company
becomes a “publicly held corporation” (as defined in section 162(m) of the Code
and applicable interpretive authority under the Code), the Plan will be
administered by a committee of, and appointed by, the Board that will be
comprised solely of two or more outside Directors (within the meaning of the
term “outside directors” as used in section 162(m) of the Code and applicable
interpretive authority under the Code and within the meaning of “Non-Employee
Director” as defined in Rule 16b-3).

4.2 Powers. Subject to the express provisions of the Plan, the Committee will
have authority, in its discretion, to determine which Employees, Consultants, or
Directors will receive an Award, the time or times when such Award will be made,
whether an Incentive Stock Option or Nonstatutory Stock Option will be granted,
the number of shares to be subject to each Option or Restricted Stock Award, the
number of shares subject to or the value of each Performance Award or Bonus
Stock Award, and the value of each Phantom Stock Award. In making such
determinations, the Committee will take into account the nature of the services
rendered by the respective Employees, Consultants, or Directors, their present
and potential contribution to the Company’s success, and such other factors as
the Committee in its discretion will deem relevant.

4.3 Additional Powers. The Committee will have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this will include the power (1) to construe the Plan and
the respective agreements executed under the Plan, (2) to prescribe rules and
regulations relating to the Plan, (3) to determine the terms, restrictions, and
provisions of the agreement relating to each Award, including such terms,
restrictions, and provisions as will be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
(4) to make all other determinations necessary or advisable for administering
the Plan. The Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or in any agreement relating to an Award
in the manner and to the extent it will deem expedient to carry it into effect.
The determinations of the Committee on the matters referred to in this Section
will be conclusive and binding on all persons.

5. STOCK SUBJECT TO THE PLAN

5.1 Stock Offered. Subject to the limitations set forth in Section 5.2, the
stock to be offered pursuant to the grant of an Award may be (1) authorized but
unissued Common Stock or (2) previously issued and outstanding Common Stock
reacquired by the Company. Any of such shares that remain unissued and are not
subject to outstanding Awards at the termination of the Plan will cease to be
subject to the Plan, but until termination of the Plan, the Company will at all
times make available a sufficient number of shares to meet the requirements of
the Plan.

5.2 Plan and Individual Limitations on Shares.

5.2.1 Subject to adjustment in the same manner as provided in Section 12 with
respect to shares of Common Stock subject to Options then outstanding, the
aggregate maximum number of shares of Common Stock that may be issued under the
Plan, and the aggregate maximum number of shares of Common Stock that may be
issued under the Plan through Incentive Stock Options, will not exceed
17,000,000 shares. To the extent that a share of Common Stock is subject to an
outstanding Full-Value Award, such share shall reduce the aggregate share limit
set forth in this Subsection by 1.5 shares of Common Stock. To the extent that a
share of Common Stock is subject to an outstanding Award other than a Full-Value
Award, such share shall reduce the aggregate share limit set forth in this
Subsection by one share of Common Stock. Stock Appreciation Rights to be settled
in shares of Common Stock pursuant to Section 7.4(d) or Section 10 shall be
counted in full against the number of shares available for award under the Plan,
regardless of the number of shares issued upon settlement of the Stock
Appreciation Rights.

5.2.2 Notwithstanding any provision in the Plan to the contrary, the maximum
number of shares of Common Stock that may be subject to Options, Restricted
Stock Awards, Phantom Stock Awards, Bonus Stock Awards, and Performance Awards
denominated in shares of Common Stock granted under the Plan to any one
individual during any calendar year may not exceed 400,000 shares (as adjusted
from time to time in accordance with the provisions of the Plan), and the
maximum amount of compensation that may be paid under all Performance Awards
denominated in cash (including the Fair Market Value of any shares of Common
Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $1,000,000.

5.2.3 Shares will be deemed to have been issued under the Plan only (1) to the
extent actually issued and delivered pursuant to an Award or (2) to the extent
an Award is settled in cash. To the extent that an Award lapses or the rights of
its Holder terminate, any shares of Common Stock subject to such Award will
again be available for the grant of an Award, and the aggregate share limit set
forth in Subsection 5.2(a) will be increased by the number of shares subtracted
from such limit with respect to the grant of such lapsed Award. From and after
the date upon which the Company becomes a “publicly held corporation” (as
defined in section 162(m) of the Code and applicable interpretive authority
under the Code), the limitation set forth in the preceding sentences will be
applied in a manner that will permit compensation generated under the Plan to
constitute “performance-based” compensation for purposes of section 162(m) of
the Code, including, without limitation, counting against such maximum number of
shares, to the extent required under section 162(m) of the Code and applicable
interpretative authority under the Code, any shares subject to Options that are
canceled or repriced.

6. GRANT OF AWARDS

6.1 Eligibility for Award. Awards may be granted only to persons who, at the
time of grant, are Employees, Consultants, or Directors.

6.2 Grant of Awards. The Committee may from time to time in its discretion grant
Awards to one or more Employees, Consultants, or Directors determined by it to
be eligible for participation in the Plan in accordance with the provisions of
Section 6.1. An Award may be granted on more than one occasion to the same
person, and, subject to the limitations set forth in the Plan, such Award may
include an Incentive Stock Option, a Nonstatutory Stock Option, a Restricted
Stock Award, a Performance Award, a Phantom Stock Award, a Bonus Stock Award, or
any combination thereof.

7. STOCK OPTIONS

7.1 Option Period. The term of each Option will be as specified by the Committee
at the date of grant, but in no event will an Option be exercisable after the
expiration of ten years from the date of grant.

7.2 Limitations on Vesting and/or Exercise of Option. An Option will be vested
and/or exercisable in whole or in part and at such times as determined by the
Committee and set forth in the Notice of Grant and Option Agreement. The
Committee in its discretion may provide that an Option will be vested or
exercisable upon (1) the attainment of one or more performance goals or targets
established by the Committee, which are based on (i) the price of a share of
Common Stock, (ii) the Company’s earnings per share, (iii) the Company’s market
share, (iv) the market share of a business unit of the Company designated by the
Committee, (v) the Company’s sales, (vi) the sales of a business unit of the
Company designated by the Committee, (vii) the net income (before or after
taxes) of the Company or a business unit of the Company designated by the
Committee, (viii) the cash flow return on investment of the Company or any
business unit of the Company designated by the Committee, (ix) the earnings
before or after interest, taxes, depreciation, and/or amortization of the
Company or any business unit of the Company designated by the Committee, (x) the
economic value added, or (xi) the return on stockholders’ equity achieved by the
Company; (2) the Holder’s continued employment as an Employee with the Company
or continued service as a Consultant or Director for a specified period of time;
(3) the occurrence of any event or the satisfaction of any other condition
specified by the Committee in its sole discretion; or (4) a combination of any
of the foregoing. Each Option may, in the discretion of the Committee, have
different provisions with respect to vesting and/or exercise of the Option.

7.3 Special Limitations on Incentive Stock Options.

7.3.1 An Incentive Stock Option may be granted only to an individual who is
employed by the Company or any parent or subsidiary corporation (as defined in
section 424 of the Code) at the time the Option is granted.

7.3.2 No Incentive Stock Option will be granted to an individual if, at the time
the Option is granted, such individual owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of its
parent or subsidiary corporation, within the meaning of section 422(b)(6) of the
Code, unless (1) at the time such Option is granted the option price is at least
110% of the Fair Market Value of the Common Stock subject to the Option and
(2) such Option by its terms is not exercisable after the expiration of five
years from the date of grant.

7.3.3 If an Option is designated as an Incentive Stock Option in the Notice of
Grant of Stock Option, to the extent that such Option (together with all
Incentive Stock Options granted to the Optionee under the Plan and all other
stock option plans of the Company and its parent and subsidiaries) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than $100,000, the portion of each such Incentive Stock
Option that exceeds such amount will be treated as a Nonstatutory Stock Option.
For purposes of this Subsection, Options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of Common Stock is determined as of the time the Option with
respect to such Common Stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Subsection, such different
limitation will be deemed incorporated in the Plan effective as of the date
required or permitted by such amendment to the Code. If the Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Subsection, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee will be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion will be issued upon the exercise of the Option.

7.3.4 An Incentive Stock Option (1) will not be transferable otherwise than by
will or the laws of descent and distribution and (2) will be exercisable during
the Holder’s lifetime only by such Holder or his guardian or legal
representative.

7.3.5 The price at which a share of Common Stock may be purchased upon exercise
of an Incentive Stock Option will not be less than 100% of the Fair Market Value
of a share of Common Stock on the date such Option is granted.

7.4 Option Agreement.

7.4.1 Each Option will be evidenced by an Option Agreement in such form and
containing such provisions not inconsistent with the provisions of the Plan as
the Committee from time to time will approve, including, without limitation,
provisions to qualify an Incentive Stock Option under section 422 of the Code
and provisions relating to vesting and exercisability. The terms and conditions
of the Options and respective Option Agreements need not be identical. Subject
to the consent of the Holder, the Committee may, in its sole discretion, amend
an outstanding Option Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan (including, without limitation, an
amendment that accelerates the time at which the Option, or a portion of the
Option, may be exercisable).

7.4.2 Each Option Agreement will specify the effect of termination of
(1) employment, (2) the consulting, advisory, or other non-common law employee
relationship, or (3) membership on the Board, as applicable, on the vesting
and/or exercisability of the Option.

7.4.3 An Option Agreement may provide for the payment of the option price, in
whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price.
Moreover, an Option Agreement may provide for a “cashless exercise” of the
Option through procedures satisfactory to, and approved by and in the sole
discretion of, the Committee. Generally, and without limiting the Committee’s
absolute discretion, a “cashless exercise” will only be permitted at such times
in which the shares underlying this Option are publicly traded.

7.4.4 An Option Agreement may provide for the surrender of the right to purchase
shares under the Option in return for a payment in cash or shares of Common
Stock or a combination of cash and shares of Common Stock equal in value to the
excess of the Fair Market Value of the shares with respect to which the right to
purchase is surrendered over the option price for such shares (“Stock
Appreciation Right”), on such terms and conditions as the Committee in its sole
discretion may prescribe. In the case of any such Stock Appreciation Right that
is granted in connection with an Incentive Stock Option, such right will be
exercisable only when the Fair Market Value of the Common Stock exceeds the
price specified for such Common Stock in the Option or the portion of the Option
to be surrendered.

7.5 Option Price, Payment, and Exercise. Subject to Subsection 7.3.2 with
respect to Incentive Stock Options, the price at which a share of Common Stock
may be purchased upon exercise of an Option will be determined by the Committee,
but such purchase price shall not be less than the Fair Market Value of a share
of Common Stock on the date such Option is granted. The Option or portion of the
Option may be exercised by delivery of an irrevocable notice of exercise to the
Secretary of the Company, except as may otherwise be provided in the Option
Agreement. The purchase price of the Option or portion of the Option will be
paid in full in the manner prescribed by the Committee. Separate stock
certificates will be issued by the Company for those shares acquired pursuant to
the exercise of an Incentive Stock Option and for those shares acquired pursuant
to the exercise of a Nonstatutory Stock Option.

7.6 Stockholder Rights and Privileges. The Holder will be entitled to all the
privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which certificates
of stock have been registered in the Holder’s name.

7.7 Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options and such rights held by
individuals employed by corporations who become Employees, Consultants, or
Directors as a result of a merger, consolidation, or other business combination
of the employing corporation with the Company or any Affiliate.

7.8 Restrictions on Repricing of Options. Except as provided in Section 12, the
Committee may not, without approval of the stockholders of the Company, amend
any outstanding Option Agreement to lower the option price (or cancel and
replace any outstanding Option Agreement with Option Agreements having a lower
option price).

8. RESTRICTED STOCK AWARDS

8.1 Restricted Stock Agreement. At the time any Award is made under this
Section, the Company and the Holder will enter into a Restricted Stock Agreement
setting forth each of the matters contemplated by the Plan and such other
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Holder and the restriction set forth in the last
sentence of Section 8.4 below, the Committee may, in its sole discretion, amend
an outstanding Restricted Stock Agreement from time to time in any manner that
is not inconsistent with the provisions of the Plan.

8.2 Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award will be subject to restrictions on disposition by the
Holder and an obligation of the Holder to forfeit and surrender the shares to
the Company under certain circumstances (the “Forfeiture Restrictions”). The
Forfeiture Restrictions will be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions will
lapse upon (1) the attainment of one or more performance goals or targets
established by the Committee, which are based on (i) the price of a share of
Common Stock, (ii) the Company’s earnings per share, (iii) the Company’s market
share, (iv) the market share of a business unit of the Company designated by the
Committee, (v) the Company’s sales, (vi) the sales of a business unit of the
Company designated by the Committee, (vii) the net income (before or after
taxes) of the Company or a business unit of the Company designated by the
Committee, (viii) the cash flow return on investment of the Company or any
business unit of the Company designated by the Committee, (ix) the earnings
before or after interest, taxes, depreciation, and/or amortization of the
Company or any business unit of the Company designated by the Committee, (x) the
economic value added, or (xi) the return on stockholders’ equity achieved by the
Company; (2) the Holder’s continued employment as an Employee with the Company
or continued service as a Consultant or Director for a specified period of time;
(3) the occurrence of any event or the satisfaction of any other condition
specified by the Committee in its sole discretion; or (4) a combination of any
of the foregoing. The performance measures described in clause (1) of the
preceding sentence may be subject to adjustment for specified significant
extraordinary items or events, and may be absolute, relative to one or more
other companies, or relative to one or more indexes, and may be contingent upon
future performance of the Company or any Affiliate, division, or department
thereof. Each Restricted Stock Award may, in the discretion of the Committee,
have different Forfeiture Restrictions.

8.3 Other Terms and Conditions. Common Stock awarded pursuant to a Restricted
Stock Award will be represented by a stock certificate registered in the name of
the Holder of such Restricted Stock Award. Unless otherwise provided in the
Restricted Stock Agreement, the Holder will have the right to receive dividends
with respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject to such Restricted Stock Agreement, and to enjoy all other
stockholder rights, except that (1) the Holder will not be entitled to delivery
of the stock certificate until the Forfeiture Restrictions have lapsed, (2) the
Company will retain custody of the stock until the Forfeiture Restrictions have
lapsed, (3) the Holder may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the stock until the Forfeiture Restrictions have lapsed,
and (4) a breach of the terms and conditions established by the Committee
pursuant to the Restricted Stock Agreement will cause a forfeiture of the
Restricted Stock Award. At the time of such Award, the Committee may, in its
sole discretion, prescribe additional terms, conditions, or restrictions
relating to Restricted Stock Awards, including, but not limited to, rules
pertaining to the termination of employment or service as a Consultant or
Director (by retirement, disability, death, or otherwise) of a Holder prior to
lapse of the Forfeitures Restrictions. Such additional terms, conditions, or
restrictions will be set forth in the Restricted Stock Agreement made in
conjunction with the Award.

8.4 Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards. The
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Holder pursuant to a Restricted
Stock Award, and, upon such vesting, all restrictions applicable to such
Restricted Stock Award will lapse as of such date. Any action by the Committee
pursuant to this Section may vary among individual Holders and may vary among
the Restricted Stock Awards held by any individual Holder. Notwithstanding the
preceding provisions of this Section, from and after the date upon which the
Company becomes a “publicly held corporation” (as defined in section 162(m) of
the Code and applicable interpretive authority under the Code), the Committee
may not take any action described in this Section with respect to a Restricted
Stock Award that has been granted after such date to a “covered employee”
(within the meaning of Treasury Regulation section 1.162-27(c)(2)) if such Award
has been designed to meet the exception for performance-based compensation under
section 162(m) of the Code.

8.5 Payment for Restricted Stock. The Committee will determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that, in the absence of such a determination, a Holder will not
be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

9. PERFORMANCE AWARDS

9.1 Performance Award Agreements. At the time any Award is made under this
Section, the Company and the Holder will enter into a Performance Award
Agreement setting forth each of the matters contemplated by the Plan and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.

9.2 Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of shares of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award will be measured.

9.3 Performance Measures. A Performance Award shall be awarded to a Holder
contingent upon future performance of the Company or any Affiliate, division, or
department thereof during the performance period. The Committee shall establish
the performance measures applicable to such performance either (i) prior to the
beginning of the performance period or (ii) within 90 days after the beginning
of the performance period if the outcome of the performance targets is
substantially uncertain at the time such targets are established, but not later
than the date that 25% of the performance period has elapsed; provided such
measures may be made subject to adjustment for specified significant
extraordinary items or events. The performance measures may be absolute,
relative to one or more other companies, or relative to one or more indexes. The
performance measures established by the Committee may be based upon (1) the
price of a share of Common Stock, (2) the Company’s earnings per share, (3) the
Company’s market share, (4) the market share of a business unit of the Company
designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation, and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on stockholders’ equity achieved
by the Company, (12) the total stockholders’ return achieved by the Company, or
(13) a combination of any of the foregoing. The Committee, in its sole
discretion, may provide for an adjustable Performance Award value based upon the
level of achievement of performance measures.

9.4 Awards Criteria. In determining the value of Performance Awards, the
Committee will take into account a Holder’s responsibility level, performance,
potential, other Awards, and such other considerations as it deems appropriate.
The Committee, in its sole discretion, may provide for a reduction in the value
of a Holder’s Performance Award during the performance period.

9.5 Payment. Following the end of the performance period, the Holder of a
Performance Award will be entitled to receive payment of an amount not exceeding
the number of shares of Common Stock subject to, or the maximum value of, the
Performance Award, based on the achievement of the performance measures for such
performance period, as determined and certified in writing by the Committee.
Notwithstanding any provision in this Section to the contrary, any payment due
with respect to a Performance Award shall be paid no later than ten years after
the date of grant of such Performance Award. Payment of a Performance Award may
be made in cash, Common Stock, or a combination thereof, as determined by the
Committee. Payment shall be made in a lump sum or in installments as prescribed
by the Committee. If a Performance Award covering shares of Common Stock is to
be paid in cash, such payment shall be based on the Fair Market Value of the
Common Stock on the payment date or such other date as may be specified by the
Committee in the Performance Award Agreement.

9.6 Termination of Award. A Performance Award shall terminate if the Holder does
not remain continuously in the employ of the Company and its Affiliates or does
not continue to perform services as a Consultant or a Director for the Company
and its Affiliates at all times during the applicable performance period, except
as may be determined by the Committee.

10. PHANTOM STOCK AWARDS

10.1 Phantom Stock Award Agreements. At the time any Award is made under this
Section, the Company and the Holder will enter into a Phantom Stock Award
Agreement setting forth each of the matters contemplated by the Plan and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Phantom Stock Award Agreements need not be
identical.

10.2 Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Common Stock (or the Fair Market Value thereof), or rights to receive an amount
equal to any appreciation or increase in the Fair Market Value of Common Stock
over a specified period of time, which vest over a period of time as established
by the Committee, without satisfaction of any performance criteria or
objectives. The Committee may, in its discretion, require payment or other
conditions of the Holder respecting any Phantom Stock Award. A Phantom Stock
Award may include, without limitation, a Stock Appreciation Right that is
granted independently of an Option.

10.3 Award Period. The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which the Award will vest with
respect to the Holder.

10.4 Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee will take into account a Holder’s responsibility level, performance,
potential, other Awards, and such other considerations as it deems appropriate.

10.5 Payment. Following the end of the vesting period for a Phantom Stock Award
(or at such other time as the applicable Phantom Stock Award Agreement may
provide), the Holder of a Phantom Stock Award will be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee. Payment shall be made in a lump sum or in installments as
prescribed by the Committee. Any payment to be made in cash shall be based on
the Fair Market Value of the Common Stock on the payment date or such other date
as may be specified by the Committee in the Phantom Stock Award Agreement. Cash
dividend equivalents may be paid during or after the vesting period with respect
to a Phantom Stock Award, as determined by the Committee.

10.6 Termination of Award. A Phantom Stock Award shall terminate if the Holder
does not remain continuously in the employ of the Company and its Affiliates or
does not continue to perform services as a Consultant or a Director for the
Company and its Affiliates at all times during the applicable vesting period,
except as may be otherwise determined by the Committee.

11. BONUS STOCK AWARDS

11.1 Bonus Stock Awards. Each Bonus Stock Award granted to a Holder will
constitute a transfer of unrestricted Common Stock on such terms and conditions
as the Committee shall determine. Bonus Stock Awards will be made in shares of
Common Stock and need not be subject to performance criteria or objectives or to
forfeiture. The purchase price, if any, for Common Stock issued in connection
with a Bonus Stock Award will be determined by the Committee in its sole
discretion.

12. RECAPITALIZATION OR REORGANIZATION

12.1 No Effect on Board’s or Stockholders’ Power. The existence of the Plan and
the Awards granted under the Plan will not affect in any way the right or power
of the Board or the stockholders of the Company to make or authorize (1) any
adjustment, recapitalization, reorganization, or other change in the Company’s
or any Affiliate’s capital structure or its business, (2) any merger, share
exchange, or consolidation of the Company or any Affiliate, (3) any issue of
debt or equity securities ranking senior to or affecting Common Stock or the
rights of Common Stock, (4) the dissolution or liquidation of the Company or any
Affiliate, (5) any sale, lease, exchange, or other disposition of all or any
part of the Company’s or any Affiliate’s assets or business, or (6) any other
corporate act or proceeding.

12.2 Adjustment in the Event of Stock Subdivision, Consolidation, or Dividend.
The shares with respect to which Awards may be granted are shares of Common
Stock as presently constituted, but if, and whenever, prior to the expiration of
an Award theretofore granted, the Company will effect a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend on
Common Stock without receipt of consideration by the Company, the number of
shares of Common Stock with respect to which such Award may thereafter be
exercised (1) in the event of an increase in the number of outstanding shares,
will be proportionately increased, and the purchase price per share will be
proportionately reduced, and (2) in the event of a reduction in the number of
outstanding shares, will be proportionately reduced, and the purchase price per
share will be proportionately increased. Any fractional share resulting from
such adjustment will be rounded up to the next whole share.

12.3 Adjustment in the Event of Recapitalization or Corporate Change.

12.3.1 If the Company recapitalizes, reclassifies its capital stock, or
otherwise changes its capital structure (a “recapitalization”), the number and
class of shares of Common Stock covered by an Award theretofore granted will be
adjusted so that such Award will thereafter cover the number and class of shares
of stock and securities to which the Holder would have been entitled pursuant to
the terms of the recapitalization if, immediately prior to the recapitalization,
the Holder had been the holder of record of the number of shares of Common Stock
then covered by such Award.

12.3.2 If a Corporate Change occurs, then no later than (1) 10 days after the
approval by the stockholders of the Company of a Corporate Change, other than a
Corporate Change resulting from a person or entity acquiring or gaining
ownership or control of more than 50% of the outstanding shares of the Company’s
voting stock, or (2) 30 days after a Corporate Change resulting from a person or
entity acquiring or gaining ownership or control of more than 50% of the
outstanding shares of the Company’s voting stock, the Committee, acting in its
sole discretion and without the consent or approval of any Holder, will effect
one or more of the following alternatives, which alternatives may vary among
individual Holders and which may vary among Options held by any individual
Holder:

12.3.2.1 Accelerate the vesting of any Options (or any portion of any Option)
then outstanding;

12.3.2.2 Accelerate the time at which some or all of the Options (or any portion
of the Options) then outstanding may be exercised so that such Options (or any
portion of such Options) may be exercised for a limited period of time on or
before a specified date (before or after such Corporate Change) fixed by the
Committee, after which specified date all unexercised Options and all rights of
Holders under such Options will terminate;

12.3.2.3 Require the mandatory surrender to the Company by selected Holders of
some or all of the outstanding Options (or any portion of such Options) held by
such Holders (irrespective of whether such Options (or any portion of such
Options) are then vested or exercisable under the provisions of the Plan) as of
a date, before or after such Corporate Change, specified by the Committee, in
which event the Committee will then cancel such Options (or any portion of such
Options) and cause the Company to pay each Holder an amount of cash per share
equal to the excess, if any, of the Change of Control Value of the shares
subject to such Option over the exercise price(s) under such Options for such
shares;

12.3.2.4 Make such adjustments to Options (or any portion of such Options) then
outstanding as the Committee deems appropriate to reflect such Corporate Change
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to one or more Options (or any portion of such
Options) then outstanding); or

12.3.2.5 Provide that the number and class of shares of Common Stock covered by
an Option (or any portion of such Option) theretofore granted will be adjusted
so that such Option will thereafter cover the number and class of shares of
stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
of merger, consolidation, or sale of assets or dissolution if, immediately prior
to such merger, consolidation, or sale of assets or dissolution, the Holder had
been the holder of record of the number of shares of Common Stock then covered
by such Option.

12.4 Change of Control Value. For purposes of Subsection 12.3(b)(iii) above, the
“Change of Control Value” will equal the amount determined in one of the
following clauses, whichever is applicable:

12.4.1 The per share price offered to stockholders of the Company in any such
merger, consolidation, sale of assets, or dissolution transaction;

12.4.2 The price per share offered to stockholders of the Company in any tender
offer or exchange offer whereby a Corporate Change takes place; or

12.4.3 If such Corporate Change occurs other than pursuant to a tender or
exchange offer, the fair market value per share of the shares into which such
Options being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Options.

In the event that the consideration offered to stockholders of the Company in
any transaction described in this Section or in Section 12.3 above consists of
anything other than cash, the Committee will determine in its discretion the
fair cash equivalent of the portion of the consideration offered that is other
than cash.

12.5 Other Adjustments. In the event of changes in the outstanding Common Stock
by reason of recapitalizations, mergers, consolidations, reorganizations,
liquidations, combinations, split-ups, split-offs, spin-offs, exchanges,
issuances of rights or warrants, or other relevant changes in capitalization or
distributions to the holders of Common Stock occurring after the date of grant
of any Award and not otherwise provided for by this Section, (1) such Award and
any agreement evidencing such Award will be subject to adjustment by the
Committee in its discretion as to the number and price of shares of Common Stock
or other consideration subject to such Award, and (2) the aggregate number of
shares available under the Plan, the aggregate number of shares that may be
issued under the Plan through Incentive Stock Options, and the maximum number of
shares that may be subject to Awards to any one individual may be appropriately
adjusted by the Committee, whose determination will be conclusive and binding on
all parties. Notwithstanding the foregoing, except as otherwise provided by the
Committee, upon the occurrence of a Corporate Change, the Committee, acting in
its sole discretion without the consent or approval of any Holder, may require
the mandatory surrender to the Company by selected Holders of some or all of the
outstanding Performance Awards and Phantom Stock Awards as of a date, before or
after such Corporate Change, specified by the Committee, in which event the
Committee shall thereupon cancel such Performance Awards and Phantom Stock
Awards and the Company shall pay (or cause to be paid) to each Holder an amount
of cash equal to the maximum value (which maximum value may be determined, if
applicable and in the discretion of the Committee, based on the then Fair Market
Value of the Common Stock) of such Performance Award or Phantom Stock Award
which, in the event the applicable performance or vesting period set forth in
such Performance Award or Phantom Stock Award has not been completed, will be
multiplied by a fraction, the numerator of which is the number of days during
the period beginning on the first day of the applicable performance or vesting
period and ending on the date of the surrender, and the denominator of which is
the aggregate number of days in the applicable performance or vesting period.

12.6 Stockholder Action. If any event giving rise to an adjustment provided for
in this Section requires stockholder action, such adjustment will not be
effective until such stockholder action has been taken.

12.7 No Adjustment Except as Provided in the Plan. Except as expressly provided
in the Plan, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class for cash, property,
labor, or services, upon direct sale, upon the exercise of rights or warrants to
subscribe for such shares or other securities, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities, and
in any case whether or not for fair value, will not affect, and no adjustment by
reason thereof will be made with respect to, the number of shares of Common
Stock subject to Awards theretofore granted or the purchase price per share, if
applicable.

13. AMENDMENT AND TERMINATION OF THE PLAN

13.1 Termination of Plan. The Board in its discretion may terminate the Plan at
any time with respect to any shares of Common Stock for which Awards have not
theretofore been granted.

13.2 Amendment of Plan. The Board will have the right to alter or amend the Plan
or any part of the Plan from time to time; provided that no change in any Award
theretofore granted may be made that would impair the rights of the Holder
without the consent of the Holder; and provided, further, that the Board may
not, without approval of the stockholders, amend the Plan to (1) increase the
maximum aggregate number of shares that may be issued under the Plan,
(2) increase the maximum number of shares that may be issued under the Plan
through Incentive Stock Options, (3) change the class of individuals eligible to
receive Awards under the Plan, or (4) amend or delete Section 7.8 of the Plan.

14. MISCELLANEOUS

14.1 No Right To An Award. Neither the adoption of the Plan nor any action of
the Board or of the Committee will be deemed to give any individual any right to
be granted an Option, a right to a Restricted Stock Award, a right to a
Performance Award, a right to a Phantom Stock Award, a right to a Bonus Stock
Award, or any other rights under the Plan except as may be evidenced by an Award
agreement duly executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth in such Agreement.

14.2 Unfunded Plan. The Plan will be unfunded. The Company will not be required
to establish any special or separate fund or to make any other segregation of
funds or assets to insure the payment of any Award.

14.3 No Employment/Consulting/Membership Rights Conferred. Nothing contained in
the Plan will (1) confer upon any Employee or Consultant any right with respect
to continuation of employment or of a consulting, advisory, or other non-common
law relationship with the Company or any Affiliate or (2) interfere in any way
with the right of the Company or any Affiliate to terminate any Employee’s
employment or any Consultant’s consulting, advisory, or other non-common law
relationship at any time. Nothing contained in the Plan will confer upon any
Director any right with respect to continuation of membership on the Board.

14.4 Compliance with Other Laws. The Company will not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules, or
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel to the Company, there is no exemption from the registration
requirements of such laws, rules, or regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock will be delivered, nor
will any cash in lieu of fractional shares be paid.

14.5 Withholding. The Company will have the right to deduct or cause to be
deducted in connection with all Awards any taxes required by law to be withheld
and to require any payments required to satisfy applicable withholding
obligations.

14.6 No Restriction on Corporate Action. Nothing contained in the Plan will be
construed to prevent the Company or any Affiliate from taking any corporate
action that is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No Employee, Consultant, Director,
beneficiary, or other person will have any claim against the Company or any
Affiliate as a result of any such action.

14.7 Restrictions on Transfer. Except as otherwise provided by the Committee as
set forth in this Section, an Award (other than an Incentive Stock Option, which
will be subject to the transfer restrictions set forth in Section 7.3) will not
be transferable otherwise than by will or the laws of descent and distribution
or pursuant to a domestic relations order entered or approved by a court of
competent jurisdiction upon delivery to the Company of written notice of such
transfer and a certified copy of such order. The Committee shall have the
discretion to permit the transfer of an Award (other than an Incentive Stock
Option); provided, however, that such transfer shall be limited to members of a
Holder’s immediate family (as defined in Rule 16(a)-1(e) of the 1934 Act),
trusts, and partnerships established for the primary benefit of such family
members or to charitable organizations; and provided further, that such transfer
is not made for consideration to the Holder.

14.8 Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the state of Delaware, without regard to conflicts of laws
principles thereof.

